Citation Nr: 1725692	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon

In May 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the May 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not show a respiratory disorder of any kind to be related to a disease, injury, or event in service, to include in-service exposure to asbestos and polio vaccination.


CONCLUSION OF LAW

A lung disorder, to include asbestos exposure, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

VA's duty to notify was satisfied for the claim before the Board by letter dated September 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

The case was previously remanded by the Board for a VA examination of the Veteran.  Via a telephone conversation with a VA employee in May 2016, the Veteran stated he was homebound, and that VA could obtain all his medical records from Peace Health; he asked that VA makes its decision based upon those records.  In July 2016, VA sent a letter to the Veteran and asked him to fill out two forms: an Authorization to Disclose Information to VA, as well as a General Release for Medical Provider Information to VA.  The requested forms were not returned by the Veteran.  

The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD), is related to his in-service asbestos exposure.  In a May 2011 statement, the Veteran reports that he was given an experimental treatment of a Sabin Polio vaccination and has experienced upper respiratory problems since then.  

With regards to the first element of service connection, a current disability, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), thus, the first element of service connection is met.  Records from the Thurston Medical Clinic, dated in 2008, 2009 and 2010, make reference to severe COPD.  

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Board has previously conceded in-service asbestos exposure based on the Veteran's military occupational specialty as a Machinist Mate.  See VBA Manual M21-1, IV.ii.1.I.3.e; May 2016 Board remand.  Thus, the second element of service connection is met.

As to the third element of service connection, a nexus or a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the record contains little evidence on this point.  The Veteran was afforded a VA examination in September 2012.  Results of x-ray imaging showed cardiomegaly with mild prominence of pulmonary vascularity revealed.  At the time, the examiner indicated that the Veteran had never been diagnosed and had no current diagnosis of a respiratory condition.  He also reported that the Veteran was morbidly obese and that this was pertinent physical finding, complication, condition, sign or symptom that is related to the diagnosis of upper respiratory condition.  The examiner opined that it was less likely as not that the Veteran's lung condition was related to either the Salk or Sabin polio vaccine.  He noted that the Veteran had received the Sabin vaccine in April 1957 and the form of polio vaccine was not provided.  The examiner also stated that "clinical trials of the Sabin polio vaccine were done from 1955 to 1961 in the USSR, Eastern Europe, Singapore, Mexico and the Netherlands.  There was no evidence that the U.S. Military was included in any of the clinical trials of the Sabin vaccine.  There is also no evidence of respiratory disease secondary to receiving either the Salk or the Sabin vaccine."  

The Board subsequently remanded the Veteran's claim for, in pertinent part, a VA examination in order to determine the current nature and etiology of his claimed lung disorder, diagnosed as COPD and to particularly address whether the Veteran's lung problems are related to in-service asbestos exposure aboard the USS Sproston in 1957 and 1958.  See May 2016 Remand.

In May 2016, the Veteran, per phone conversation, stated that he is homebound and receives all of his care through Peace Health Home Health.  He is not physically able to leave his home and that the RO could obtain all of his medical records from Peace Health and could base their decision on those records.

As noted above, the Veteran was subsequently sent a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA) and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA), asking for assistance in the provision of treatment records from Thurston Medical Clinic and Peace Health.  No response to either request was provided.  This lack of response and refusal to be reexamined by VA frustrates appellate review.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (b).  

The evidence of record does not establish that the Veteran's current respiratory condition was caused by asbestos exposure as a result of active duty. 

While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his current respiratory condition is related to his active service asbestos exposure, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau at 1377 n.4.  As these assertions are not competent, they are afforded no probative value.  There is no objective medical evidence of record that attributes the current respiratory condition to any in-service event.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Therefore, the Veteran's claim for service connection for a lung disorder is denied.


ORDER

Service connection for a lung disorder, claimed as due to asbestos exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


